Citation Nr: 1129626	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by tinnitus, vertigo and/or dizziness, variously diagnosed as, or caused by, labyrinthitis, Meniere's disease, peripheral lesions, or an undiagnosed illness, to include as secondary to the service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994.  His service included a period of service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2005 and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the March 2005 decision, the RO denied service connection for tinnitus and labyrinthitis.  In the October 2005 decision, the RO denied service connection for peripheral lesions and psychosis; and determined that new and material evidence to reopen a previously denied claim of service connection for PTSD had not been submitted.  

In a January 2008 decision, the Board reopened the previously denied claim of service connection for PTSD and remanded that matter, along with the other issues on appeal, back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  

In a June 2010 decision, the Board denied service connection for PTSD, but granted service connection for an acquired psychiatric disorder, other than PTSD, to include a psychosis and an anxiety disorder.  With regard to the remaining issue on appeal, the Board recharacterized the multiple issues involving the left ear to one single issue:  Entitlement to service connection for a disability manifested by tinnitus, vertigo and/or dizziness, variously diagnosed as, or caused by, labyrinthitis, Meniere's disease, peripheral lesions, or an undiagnosed illness, to include as secondary to the service-connected otitis media.  This recharacterization was an attempt to organize and consolidate as shown on the cover page of this decision/remand to best reflect the Veteran's intentions and to provide organization and continuity.

That matter was remanded back to the RO in June 2010 for additional development of the record.  The requested development was substantially completed, and the RO issued a supplemental statement of the case (SSOC) in January 2011which continued to deny the claim.  Meanwhile, the RO issued a rating decision in January 2011 that effectuated the Board's grant of service connection for an acquired psychiatric disorder, and assigned an initial 70 percent rating for that disability, effective from April 19, 2005.  

The case was subsequently returned to the Board.  


FINDING OF FACT

The competent medical and lay evidence is credible, and establishes that the Veteran's symptoms of Meniere's disease (tinnitus, left ear fullness, dizziness and vertigo) as likely as not had their onset during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, Meniere's disease was incurred in service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for Meniere's disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a disability manifested by tinnitus, vertigo and/or dizziness, variously diagnosed as, or caused by, labyrinthitis, Meniere's disease, peripheral lesions, or an undiagnosed illness, to include as secondary to the service-connected otitis media.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he began experiencing symptoms of vertigo, fullness in the left ear, and tinnitus during service in 1993.  The Veteran was treated in service for several ear infections and service connection has been established for otitis media, but the STRs do not reflect treatment for tinnitus, fullness in the ear or vertigo, and the Veteran's Meniere's disease was not diagnosed until 1994, shortly after the Veteran was discharged from service.  

More specifically, the Veteran's service treatment records reflect that he suffered from at least one major ear infection during service.  In May 1992, the Veteran reported that he had trouble sleeping due to ear pain.  He presented with a three day history of ear pain.  On examination, the tympanic membranes were cloudy.  

In March 1998, the Veteran submitted a claim of service connection that included symptoms of dizziness.  In a May 2000 rating decision, the RO denied a claim of service connection for "sinusitis."  

In August 2003, the Veteran submitted a claim of service connection for ear infections.  At a September 2004 VA examination, the Veteran reported a sensation of stuffiness of his ears that occurring one to two times per week.  These frequent episodes lasted for up to two hours.  He also complained of constant or frequent ear pain and reported problems with his sinuses and ringing in his ears and having a constant dizzy spell.  The Veteran reported that his problems began in 1991 or 1992 after entering service and initially consisted of sinus pressure and ear pain or earaches.  He also reported frequent upper respiratory colds with accompanying sore throats and fever.  On examination, there was a possible middle ear fluid or other conductive loss.  Examination of the ear canals and ear drums revealed a suggestion of a left mild serous otitis media with the malleus slightly erythematous and the left tympanic membrane slightly dull.  Opposite right ear appeared normal.  The impression was serous otitis media, left ear and recurrent tonsillitis.  The examiner indicated, based on the evidence of fluid behind the left tympanic membrane and some evidence of asymmetrical enlargement of the tonsils coupled with a history that there was a possible problem with recurrent tonsillitis.  

Based on the foregoing examination report, the RO issued a rating decision in October 2004 that granted service connection for otitis media.  After the grant of service connection, the RO developed the Veteran's claim of service connection for tinnitus and labyrinthitis.  In support of his claim, the Veteran submitted a statement indicating that he was treated in service for sore throats and ear infections during service constantly, and ever since that time, he had problems with ear infections, sore throat drainage, ringing in his ears, stuffy ears, and balance problems.  

A November 2004 VA treatment record notes the Veteran's complaints of tinnitus for the past two years and recurrent ear infections once a month.  The Veteran also reported dizziness.  

The record further reflects that the Veteran was referred for a hearing evaluation in November 2004 because of unilateral tinnitus.

In January 2005, a VA treatment record notes an assessment of early Meniere's disease, left ear.  

At a February 2005 VA examination, the Veteran once again reported the onset of sinus pressure and left ear pain in 1991.  The Veteran reported the onset of tinnitus and dizziness in 1993.  On examination, the left ear canal and tympanic membrane was dull and injected, possibly related to the recent episode of ear pain and treatment with ear drops.  The impression was recurrent otitis media, left ear; recurrent pharyngitis; and labyrinthitis, etiology undetermined.  The examiner opined that the Veteran had an ongoing problem with chronic otitis in the left ear, but did note some discrepancies in the Veteran's reported medical history over the years.  

At a March 2005 VA examination, the Veteran continued to complain of tinnitus and labyrinthitis, episodic dizziness or vertigo with imbalance.  The examiner also noted that the results of a recent electronystagmogram (ENG) test were essentially within normal limits except for some error in pursuit.  The examiner further explained that the sole abnormality of poorly performed pendular pursuit was present, although it was typically associated with CNS cerebellar movement often with age and task related rather than the inner ear.  There was also a unilateral weakness of 55 percent on the left and a directional preponderance of 28 percent on the right.  Those findings, however, could have been assigned as CNS or cerebellar involvement, and were most likely task related, according to the examiner.  The main finding was that the left ear calorics produced a reduced left labyrinthine reactivity.  These findings, according to the examiner, were most commonly associated with peripheral lesions, not CNS, although CNS pathology could not be ruled out.  Based on the test results, the examiner found it difficult to make the diagnosis of Meniere's disease, because the Veteran did not have fluctuating hearing loss associated with the vertigo and tinnitus  Based on the findings, the examiner opined that the Veteran's tinnitus was not caused by the otitis media.  In addition, the examiner did not believe that the Veteran's complaint of recurrent disequilibrium was caused by otitis media.  

The examiner opined that the Veteran's tinnitus was coming from the Veteran's inner ear disorder, but it was unclear as to what was causing that.  Apparently, the Veteran did not have otitis media and did not have Meniere's disease, and although his disequilibrium could be characterized as labyrinthitis, his symptoms did not appear to conform to a diagnosis of Meniere's disease.  

In light of the findings on examination in March 2005, the Veteran's claim of service connection for tinnitus and/or labyrinthitis was denied.  On appeal, the matter was remanded in January 2008, in part, to obtain additional medical evidence.  

Additional VA records were obtained and associated with the claims file, and these records show that the Veteran currently has a diagnosis of Meniere's disease, despite the examination report findings in March 2005.  For example, a May 2007 audiology note indicates that the Veteran continued to complain of dizziness with aural fullness and slightly poorer hearing in the left ear.  A November 2007 VA ENT otolaryngology note indicates that the Veteran had a diagnosis of Meniere's disease.  An August 2008 ear disease examination notes that the Veteran reported an onset of ringing in the ears and a sensation of feeling stuffy in the ears and associated ear pain beginning in 1992-1993.  

In essence, this Veteran has been reporting fullness, pain, and ringing in the left ear since service.  He has further reported periods of dizziness and vertigo on a consistent basis since shortly after discharge from service.  The examiner in March 2005 opined that the Veteran's symptoms were not secondary to the service-connected otitis media, but that examiner did not consider whether the etiology of Veteran's symptoms dated back to service.  When the evidence is reviewed collectively, it appears that the Veteran has a disability that affects his left inner ear, causing fullness, ear pain, dizziness, vertigo and tinnitus; however, the exact diagnosis and the onset of this disability had yet to be determined based on the evidence noted above.  Moreover, the examiner in March 2005 noted that the Veteran might have "peripheral lesions" but never explained what that was, and if they did exist, whether there was any relationship to service.

Since the March 2005 examination, there has been a diagnosis of Meniere's disease, but no examiner had indicated whether all of the Veteran's in-service and post-service symptoms of ear fullness, ear pain, dizziness, vertigo and tinnitus are associated with that diagnosis.  In light of the Veteran's consistent symptoms beginning in service, and the inconsistent reports on examination beginning in March 2005, the matter was once again remanded in June 2010 for a comprehensive medical evaluation to determine what disabilities, if any, the Veteran suffers with regard to his ears.  

Additionally, the examiner was asked to opine as to whether the Veteran's symptoms were objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness given his service in the Persian Gulf War.  

Recent VA outpatient treatment records were obtained and show a continued diagnosis of Meniere's disease.  An October 2009 otolaryngology note, for examiner noted that although the Veteran was currently taking maxzide medication for control, he continued to have 1 to 2 attacks per week of vertigo, nausea and hearing changes.  He reported increased fullness in the left ear.  He continued to use flonase and perform valsalva exercises and followed a low salt diet.  

A VA audio examination in July 2010 revealed that the Veteran had hearing within normal limits bilaterally.  This examination reports does note, however, that the Veteran began to notice the onset of tinnitus in 1992.

At a VA neurology examination in June 2010, the Veteran reported the onset of tinnitus, left ear fullness, dizziness, vertigo and labyrinthitis in 1993.  The Veteran reported that he especially noticed the spinning sensation when he woke in the morning.  Although he first noticed these symptoms, including the tinnitus, in 1992, they became worse after May 1994 while working in the post office.  The impression was Meniere's syndrome and tinnitus, otalgia, and past history of otitis.

Significantly, the examiner opined that it was as likely as not that the Veteran had a correct diagnosis of Meniere's syndrome and it was also as likely as not that those symptoms [of fullness in the left ear, tinnitus, dizziness, vertigo and labyrinthitis] were a continuation or progression that had their onset in the service or following the service, on an ongoing basis.  The examiner specifically noted that the Veteran's complaint of stuffiness in the left ear and left ear fullness were common symptoms associated with Meniere's disease.  Additionally, the examiner also specifically noted that the Veteran's other symptoms of dizziness, vertigo, labyrinthitis were all "common expressions of his imbalance or vertigo, that is of the spinning vertigo" and were characteristic for Meniere's disease.  

The examiner did not believe that the Veteran's symptoms represented an undiagnosed illness, particularly because the Veteran had a diagnosed disability of Meniere's disease and his symptoms were, as likely as not, representative thereof.  

Regarding the service-connected otitis media, the examiner opined that the Veteran's Meniere's disease was unrelated to the service-connected otitis media.  Additionally, the examiner did not believe that the Veteran's in-service noise exposure was responsible for the Meniere's disease, as there was no evidence in the STRs to show that he began complaining of the symptoms associated with the Meniere's disease in conjunction with acoustic trauma in service.  In closing, the examiner noted that the Veteran reported the onset of Meniere's symptoms as early as 1993 even though there was no objective record of complaints in the STRs, and it appeared that the onset of full blown Meniere's occurred during work at the post office in 1994.  

In essence, the Veteran has a diagnosis of Meniere's disease which was diagnosed shortly after discharge from service in 1994.  He reported the onset of symptoms of left ear fullness, tinnitus, vertigo, dizziness and labyrinthitis beginning during service in 1992 or 1993, although there is no record of treatment for these symptoms in the STRs.  Nevertheless, the Veteran is certainly competent to report symptoms that come to him through his senses such as feeling dizzy, ringing in the ears, and a sense of fullness or stuffiness in the ears.  Furthermore, there is no reason to doubt the Veteran's credibility with regard to his report of the onset of these symptoms.  Finally, a VA examiner has opined that the Veteran's reported onset of symptoms in 1992 and 1993 were as likely as not symptoms of Meniere's disease that was diagnosed shortly after discharge from service.  Thus, the examiner has, in essence, provided a nexus between the Veteran's competent and credible reports of in-service symptoms and the post-service diagnosis of Meniere's disease.  There is no medical or other competent evidence to the contrary.  Given the symptoms the Veteran reports he experienced in service and thereafter as well as the close proximity between the Veteran's discharge from service, and the diagnosis of Meniere's disease, the evidence supports a grant of service connection for Meniere's disease.  

As the criteria have been met for entitlement to service connection for Meniere's disease, service connection is warranted.  


ORDER

Service connection for Meniere's disease is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


